Citation Nr: 1106768	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-14 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied entitlement to service connection for 
PTSD.  

The Veteran also filed a notice of disagreement (NOD) with the 
RO's decision denying entitlement to service connection for 
multiple sclerosis; however, he withdrew this claim from appeal 
in October 2007.  See 38 C.F.R. § 20.204 (2010).

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he currently suffers from PTSD due to 
his active military service.  Specifically, he contends that he 
served with the 3rd Battalion, 82nd Artillery, beginning on Hawk 
Hill outside of Cho Lai in July in 1970, and then on several 
forward fire support basis beginning around September 1970.  See 
Veteran's Statement, December 2006.  During his first two months 
in Vietnam, the Veteran contends that he saw a Chinook helicopter 
shot down as it was approaching his location.  See Veteran's 
Stressor Statements, February 2007.  His unit was told that there 
were no survivors of the crash.  Id.  The Veteran submitted a 
newspaper article showing that a Chinook helicopter crashed 
nearing Landing Zone Judy in August 1970.  See Janie Blankenship, 
Helicopter Loss Possibly Vietnam's Deadliest Crash, VFW Magazine, 
January 2009, at 34.  Specifically, this crash involved a CH-47 
Chinook, tail number 67-18445, which was extracting elements of 
the 196th Light Infantry Brigade from Kham Duc and transporting 
them 19 miles to Landing Zone Judy.  Id.  

The Veteran also asserts that he served as a radio operator for a 
forward observer that was assigned to A Company, 2nd Battalion, 
1st Infantry.    See Veteran's Statement, December 2006.  
Accordingly, he spent the majority of his tour in the bush with 
the 2nd Battalion, 1st Infantry, as an attached artillery unit.  
See Hearing Transcript, September 2010.  Sometime around October 
1970, his unit came under indirect fire causing the point man to 
suffer severe injury to the legs.  See Veteran's Stressor 
Statements, February 2007.  The Veteran and fellow soldiers 
dragged him back to the camp where he taken off base for medical 
treatment by helicopter.  Id.; see also Hearing Transcript 
September 2010.  

The Veteran's therapist also related a third incident where the 
Veteran came upon an enemy soldier injured by a claymore mine set 
to guard the perimeter.  See Readjustment Counseling Therapist's 
Statement, February 2007.  The therapist says that the Veteran 
said that his unit left the enemy soldier to die after impaling 
him on a bamboo stake.  Id.; see also Hearing Transcript, 
September 2010.  

The Veteran's service personnel records show that he was en route 
to the Republic of Vietnam in June 1970 and arrived in July of 
1970.  These records also show that he serviced with the 3rd 
Battalion, 82nd Artillery from August 1970 to June 1971.  The 
principal duty listed is field artillery crewman.  His DD-214 
lists a military occupational specialty of field artillery basic.  
Another record shows that the Veteran served on an unnamed 
campaign that began in December 1970.

The RO issued a formal finding on the lack of information 
required to verify stressors in connection to a PTSD claim, 
finding that the information submitted by the Veteran was 
insufficient to send to the U.S. Army and Joint Services Records 
Research Center or to allow for meaningful research of the Marine 
Corps or National Archives and Records Administration records. 

On July 13, 2010, VA amended its regulations concerning service 
connection for PTSD by liberalizing the evidentiary standard for 
an in-service stressor under certain circumstances.  Prior to 
July 13, 2010, VA regulations generally provided that the non-
combat Veteran's lay testimony alone would not be enough to 
establish the occurrence of the stressor.  See Daye v. Nicholson, 
20 Vet. App. 512, 515 (2006); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  In such cases, VA required corroborating evidence in 
the form of service records or other credible statements.  Cohen, 
10 Vet. App. at 142; Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (holding that the Veteran's actual presence during the 
stressor event did not have to be corroborated, as evidence that 
the Veteran was assigned to and stationed with a unit that was 
present while the reported event occurred strongly suggests 
actual exposure to the stressor event).

Under the new rule, now codified as 38 C.F.R. § 3.304(f)(3), 
service connection may be granted for PTSD where the evidence 
establishes:  (1) a current diagnosis of PTSD rendered by a VA 
psychiatrist or psychologist, or one with whom VA has contracted; 
(2) an in-service stressor consistent with the places, types, and 
circumstances of service (satisfactorily established by lay 
testimony) that has been medically linked to the Veteran's fear 
of hostile military or terrorist activity by such a specified 
medical professional; and (3) that the Veteran's PTSD symptoms 
have been medically linked to such in-service stressor by such a 
specified medical professional.  
 
The regulation defines "fear of hostile military or terrorist 
activity" to mean that a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  38 C.F.R. 
§ 3.304(f)(3).

Therefore, under the new regulation, if a stressor claimed by a 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity, a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD, and that the Veteran's symptoms are related to 
the claimed stressor, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor if 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, absent clear and 
convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

These amended provisions apply to service connection claims for 
PTSD that are received by VA on or after July 13, 2010; were 
received by VA before July 13, 2010, but have not been decided by 
a VA regional office as of July 13, 2010; are appealed to the 
Board on or after July 13, 2010; were appealed to the Board 
before July 13, 2010, but have not been decided by the Board as 
of July 13, 2010; or are pending before VA on or after July 13, 
2010, because the United States Court of Appeals for Veterans 
Claims vacated a Board decision on an application and remanded it 
for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with 
correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) 
(changing the applicability date from July 12, 2010 to July 13, 
2010).

As the Veteran's service connection claim for PTSD was appealed 
and has not been decided by the Board as of July 13, 2010, the 
amended regulations apply to the instant appeal. 

The Veteran has submitted medical treatment records showing that 
he has been evaluated for PTSD symptoms and his therapist 
asserted that the Veteran suffers from "psychological wounds" 
related to his military service.  At the Veteran's September 2010 
hearing before the Board, the Veteran's representative asked that 
he be provided with a VA examination as he has not been afforded 
a VA psychiatric examination to date even though he was treated 
for symptoms of PTSD from 2005 to 2007.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to assist requires VA to provide an 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  

Here, there is competent evidence of symptoms of a disability, 
evidence establishing that relevant events occurred in service, 
and an indication that the Veteran's symptoms may be associated 
to his military service.  However, there is no medical evidence 
establishing a diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125, such that further development is needed in order to make a 
determination on the claim.  Id.  Accordingly, the Veteran should 
be provided a VA examination in connection with his service 
connection claim.  

The Board also observes that the Veteran has received mental 
health treatment from the Vet Center in Worcester, Massachusetts, 
such that an effort should be made to obtain any additional 
records dated since January 2007.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's psychiatric treatment 
records from the Vet Center in Worcester, 
Massachusetts, dated since January 2007.

2.  Thereafter, schedule the Veteran for a VA 
psychiatric examination by a psychiatrist or 
psychologist.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in DSM-IV.  If PTSD is 
diagnosed, the examiner should specifically 
note which of the Veteran's claimed in-
service stressor(s) adequately support and 
are related to this diagnosis.  

As to any other acquired psychiatric 
diagnosis that may be made, the examiner 
should indicate whether it is at least as 
likely as not that the disability had its 
clinical onset in-service or is otherwise 
related to the Veteran's military service. 

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Read all medical opinions obtained to 
ensure that the remand directives have been 
accomplished, and return the case to the 
examiner if all the questions posed are not 
answered.

4.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


